Citation Nr: 1021077	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
blackouts and fainting spells.

3.  Entitlement to service connection for a back disorder

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to service connection for a left hand 
disability.
	
6.  Entitlement to service connection for residuals of a 
stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to 
October 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied service connection for a back 
disorder, dental condition, a left hand disability, and 
residuals of a stroke; and denied an application to reopen 
previously denied claims for service connection for a 
respiratory disorder and blackouts and fainting spells.

In a March 2007 appeal, the Veteran requested a hearing 
before the Board.  However, in a July 2007 letter the Veteran 
withdrew his hearing request.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2009).

The issues of entitlement to service connection for a back 
disorder, dental condition, a left hand disability, and 
residuals of a stroke are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a December 2002 Board 
decision that denied service connection for a respiratory 
disorder.

2.  Evidence submitted since the December 2002 Board decision 
is either cumulative of evidence previously considered or 
does not relate to an unestablished fact necessary to 
substantiate the claim and thus does not raise a reasonable 
possibility of substantiating the claim.
3.  The Veteran did not timely appeal an April 1999 Board 
decision that denied service connection for fainting and 
blackout spells or a May 2002 rating decision that determined 
that new and material evidence had not been submitted to 
reopen the Veteran's claim for service connection for 
blackouts and fainting spells.

4.  Evidence submitted since the May 2002 rating decision is 
either cumulative of evidence previously considered or does 
not relate to an unestablished fact necessary to substantiate 
the claim and thus does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2002 Board decision that denied service 
connection for a respiratory disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1100, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a respiratory disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The April 1999 Board decision that declined service 
connection for blackouts and fainting spells, and the May 
2002 rating decision that declined to reopen the Veteran's 
claim, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103 (2009).

4.  New and material evidence has not been received to reopen 
the claim for service connection for fainting and blackout 
spells.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2001, May 2002, December 2003, and June 2007, after 
the initial adjudication of the Veteran's service connection 
claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2007 should his service connection claims be 
granted.  It is therefore inherent in the claims that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the appellant cited above, which addresses both the 
requirements for reopening the service connection claims as 
well as the evidence required by the underlying claims, 
further amended notice to the Veteran would not provide a 
basis to grant these claims.  The December 2003 notice 
specifically set out the criteria for reopening the claims of 
service connection for a respiratory disorder and blackouts 
along with the bases of the prior denials of those claims.  
The Board again observes that the Veteran has made no showing 
or allegation that the content of the notice resulted in any 
prejudice to the Veteran.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  While the Veteran's September 1959 separation 
examination has been obtained, the Veteran's complete service 
treatment records are not available.  In April 1998, the 
National Personnel Records Center indicated that the service 
treatment records were presumably destroyed in a fire.  The 
Board is aware that in such a situation it has a heightened 
duty to assist a claimant in developing his or her claim.  
This duty includes the search for alternate medical records, 
as well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  Pruitt v. Derwinski, 2 Vet. 
App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board's analysis herein has been undertaken with this 
heightened duty in mind.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.

VA need not conduct an examination with respect to the claims 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

An April 1999 Board decision denied service connection for 
blackouts and fainting spells and a May 2002 rating decision 
declined to reopen the Veteran's claim.  A December 2002 
Board decision denied service connection for a respiratory 
disorder.  Although the RO declined to reopen the claims in a 
September 2004 rating decision, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the May 2002 rating decision 
became final because the appellant did not file a timely 
appeal.  In addition, since the Chairman of the Board did not 
order reconsideration of the Board's April 1999 and December 
2002 decisions, and the Veteran did not appeal those 
decisions, those decisions also became final.  38 C.F.R. 
§ 20.1100 (2009).

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claims in October 2003.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Respiratory disorder

At the time of the December 2002 Board decision, the evidence 
consisted of the Veteran's September 1959 separation 
examination, an August 1994 VA examination, VA and private 
medical reports, statements from the Veteran and his 
daughter, the Veteran's June 1995 testimony before a Decision 
Review Officer, and records from the Social Security 
Administration.  The Board denied the Veteran's claim because 
the evidence did not show that any respiratory disorder was 
incurred in or aggravated by his service.

Evidence added to the record since the time of the last final 
decision includes additional VA and private treatment records 
and statements from the Veteran.

The Board finds that new and material evidence sufficient to 
reopen the claim for service connection for a respiratory 
disorder has not been received.  First, while additionally 
submitted medical records are new, because they were not 
previously considered by agency decisionmakers, they are not 
material.  The records do not show that the Veteran's 
respiratory disorder was incurred in or aggravated by his 
service.  They merely document the Veteran's post-service 
treatment for a respiratory disorder.  The presence of a 
current disability was already established at the time of the 
last final decision.  Thus, the newly submitted medical 
records are mainly cumulative of those considered at the time 
of the last final decision on this issue and do not relate to 
any unestablished facts necessary to substantiate the claim 
for service connection for a respiratory disorder.

Neither may the claim for service connection be reopened on 
the basis of the statements submitted by the Veteran relating 
his respiratory disorder to his service.  The Veteran's 
statements are neither new nor material.  Notably, the 
Veteran maintains that he began experiencing chronic 
respiratory as a result of his exposure to noxious gases 
during training.  He asserts that the symptoms of his current 
respiratory disease can be traced back to his active service.  
Thus, the Veteran is essentially reiterating arguments he 
made when the Board considered his claim in December 2002 and 
this cannot be considered new evidence.  See Bostain v. West, 
11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence); see also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Moreover, as a layperson without ostensible 
medical expertise, the Veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can attest to the symptoms (including 
worsening of symptoms) that he experienced, he lacks the 
medical competence to relate any current respiratory disorder 
to a particular circumstance, such as any in-service 
manifestation of symptoms, or to any other aspect of his 
service. 

Although the Veteran has submitted new evidence that was not 
before the Board in December 2002, the new evidence is not 
material to the claim and does not warrant a reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for a respiratory disorder is not reopened and the benefits 
sought on appeal remain denied.

Blackouts and fainting spells

The Board's April 1999 decision denied the Veteran's claim 
for service connection for blackouts and fainting spells 
based on the finding that that there was no medical evidence 
establishing a causal relationship (nexus) between those 
problems and his active service.  At the time of the May 2002 
rating decision, the evidence consisted of the Veteran's 1959 
separation examination, statements from the Veteran and his 
daughter, records from the Social Security Administration, VA 
and private treatment records, and an August 1994 VA medical 
examination.  The RO determined that the Veteran had not 
submitted new and material evidence to reopen the claim.

Evidence added to the record since the time of the last final 
decision includes additional VA and private treatment records 
and statements from the Veteran.

The Board finds that new and material evidence sufficient to 
reopen the claim for service connection for blackouts and 
fainting spells has not been received.  First, while 
additionally submitted medical records are new, because they 
were not previously considered by agency decisionmakers, they 
are not material.  The records do not show that the Veteran's 
blackouts and fainting spells were incurred in or aggravated 
by his service.  They merely demonstrate that the Veteran was 
treated for and diagnosed with a near syncope.  The Veteran's 
complaints of and treatment for blackouts and fainting spells 
were already established at the time of the last final 
decision.  Thus, the newly submitted medical records are 
mainly cumulative of those considered at the time of the last 
final decision on this issue and do not relate to any 
unestablished facts necessary to substantiate the claim for 
service connection for blackout and fainting spells.

Neither may the claim for service connection be reopened on 
the basis of the statements submitted by the Veteran relating 
his respiratory disorder to his service.  The Veteran's 
statements are neither new nor material.  Notably, the 
Veteran maintains that he began first experienced a problem 
with blackouts/fainting following an in-service head injury, 
and that the problem has remained chronic since that time.  
The Veteran is essentially reiterating arguments he made when 
the RO last considered his claim in May 2002 and this cannot 
be considered new evidence.  See Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence); 
see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, the Veteran, as a layperson without ostensible 
medical expertise, is not competent to opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the Veteran can attest 
to the symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to relate any 
current blackouts or fainting spells to a particular 
circumstance, such as any in-service manifestation of 
symptoms, or to any other aspect of his service.  
Additionally, the Veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue.

Although the Veteran has submitted new evidence with respect 
to the claim for service connection for blackouts and 
fainting spells that was not before the Board in April 1999 
or the RO in May 2002, the new evidence is not material to 
the claim and does not warrant reopening of the previously 
denied claim.  The Board finds that new and material evidence 
has not been submitted.  The new evidence does not show that 
the Veteran's blackouts and fainting spells were incurred or 
aggravated during is active service.  Therefore, the new 
evidence is not material.  Thus, the claim for service 
connection for blackouts and fainting spells is not reopened 
and the benefits sought on appeal remain denied.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for blackouts and fainting 
spells has not been submitted.  The claim is therefore 
denied.

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a respiratory disorder 
has not been submitted.  The claim is therefore denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of a back disorder during his 
service, he is not competent to diagnose or to relate any 
current back disorder to his service.  Accordingly, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran claims that he currently has a back disorder that 
is related to his service.  However, a September 1959 
separation examination is void of findings, complaints, 
symptoms, or a diagnosis of any back disorder.  Post-service 
treatment records reflect the Veteran's complaints of back 
pain.  Private treatment records dated in October 1988 
indicate a past medical history of back pain due to an 
injured disc sustained from lifting parts onto mining 
equipment in October 1986. The impression was severe low back 
pain with a history of disc prolapsed.  The Veteran was also 
diagnosed with degenerative changes of the lumbar spine with 
possible instability at L3-L4.  In November 1988, the Veteran 
denied having any back problems until the work-related injury 
in October 1986.  He was diagnosed with pre-existing 
degenerative changes with a superimposed injury.  The 
physician also noted that the Veteran appeared to exaggerate 
some of his symptoms.  In November 1989, he was diagnosed 
with chronic low back pain, status post injury.  A May 1990 
report indicates that the Veteran injured his low back in the 
coal mines three or four years ago and he was diagnosed with 
traumatic and degenerative arthritis of the lumbosacral spine 
and acute and chronic lumbosacral strain.  In April 1991, the 
Veteran was diagnosed with degenerative joint disease.  A 
December 2003 VA medical record indicates a diagnosis of 
degenerative joint disease.

The Veteran also contends that he has a dental condition that 
is related to his service.  However, a September 1959 
separation examination is void of findings, complaints, 
symptoms, or a diagnosis of any dental condition.  An October 
1988 private dental examination indicated that the Veteran 
had no upper teeth and only partial lower teeth.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a dental condition during his service, he is not 
competent to diagnose or to relate any current dental 
condition to his service.  Accordingly, the Board finds that 
a VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, the Veteran contends that he has a left hand disability 
that is related to his service.  Specifically, the Veteran 
claims that the bottom of his left hand and finger were 
lacerated by a sheet of metal during service that required 
twenty-seven stitches.  However, a September 1959 separation 
examination is void of findings, complaints, symptoms, or a 
diagnosis of any left hand disability.  Private treatment 
records include an April 1991 report that indicates a left 
hand injury during a mining accident and reflects a diagnosis 
of status post trauma left hand.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a left hand disability during his service, he is 
not competent to diagnose or to relate any current left hand 
disability to his service.  In addition, it is unclear 
whether the Veteran has a currently diagnosed left hand 
disability.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he has residuals of a stroke 
that are related to his service.  However, a September 1959 
separation examination is void of findings, complaints, 
symptoms, or a diagnosis of any stroke or residuals of a 
stroke.  Private treatment records include a November 1988 
report that indicates a possible stroke in June 1986.  A 
November 1989 report indicates a diagnosis of cerebrovascular 
accident (remote) with no apparent residuals of sequelae.  An 
April 1991 report indicates diagnoses of an acute interior 
myocardial infarction and atherosclerotic ischemic heart 
disease.  VA medical records dated in October 2006 reflect 
diagnoses of cerebrovascular accident and coronary artery 
disease.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a stroke during 
his service, he is not competent to diagnose or to relate any 
current residuals of a stroke to his service.  Accordingly, 
the Board finds that a VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Finally, as this matter must be returned for the 
aforementioned development, an effort should be made to 
secure any VA medical records since February 2007.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated in February 2007.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
back disorder.  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current back 
disorder.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any back disorder was incurred in or 
aggravated by the Veteran's service?  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of back disorder, in 
addition to his statements regarding 
the continuity of symptomatology

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
dental condition.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current dental 
condition.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any dental condition was incurred in or 
aggravated by the Veteran's service?  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of a dental condition, in 
addition to his statements regarding 
the continuity of symptomatology.  

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
left hand disability.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current left hand 
disability.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any left hand disability was incurred 
in or aggravated by the Veteran's 
service?  The examiner must consider 
the Veteran's statements regarding the 
incurrence of a left hand disability, 
in addition to his statements regarding 
the continuity of symptomatology. 

(c)  Is it more likely (more than 50 
percent probability) that any current 
left hand disability is due to or the 
result of any post-service injury to 
the Veteran's left hand, including a 
work-related mining accident in October 
1986?

5.  Schedule a VA examination to determine 
the nature and etiology of any current 
residuals of a stroke.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current residuals of 
a stroke.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any stroke, or residuals of a stroke, 
was incurred in or aggravated by the 
Veteran's service?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a stroke, 
in addition to his statements regarding 
the continuity of symptomatology.

6.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


